DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is a response to applicant’s arguments and amendment filed 08/15/2022. Claims 1, 7-8, 13 and 15-16 are amended. Claims 5 and 18-20 are cancelled. Claims 21-23 are new. Claims 1-4, 6-17 and 21-23 are currently pending.
The objections to claims 1, 7, 13 and 15 have been withdrawn due to applicant’s amendment.
The rejection of claims 18-19 under 35 U.S.C. 102(a)(1) as being anticipated by Grace; and claim 20 under 35 U.S.C. 103 as being unpatentable over Grace in view of Fjield and Zhou, has been withdrawn due to applicant’s cancellation of the claims.
Response to Arguments
Applicant’s arguments, see Remarks, filed 08/15/2022, with respect to the rejection(s) of claim(s) 1-7, 10 and 14-17 under 35 U.S.C. 103 as being unpatentable over Grace in view of Zhou; and claims 11-13 under 35 U.S.C. 103 as being unpatentable over Grace in view of Zhou and Fjield have been fully considered and are persuasive, in combination with the amendments to the claims; specifically, Grace does not disclose the support structure on a surface of the balloon. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Grace in view of Zhou and McNamara, and Grace in view of Zhou and Vrba as discussed below.
Applicant’s arguments with respect to the rejection of claims 8-9 under 35 U.S.C. 103 as being unpatentable over Grace in view of Zhou and Hawkins, have been fully considered but are not persuasive.
	Applicant argues the cited references do not teach the balloon including a stress concentration structure and the transducer located on a surface of the stress concentration structure, since Hawkins does not teach using a transducer on the surface of the stress concentration structure, and the studs in Hawkins already provide the functionality of conducting shock waves through tissue without the transducer of Grace (Remarks, pgs. 16-18).
	In response to applicant’s argument, it is respectfully submitted one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references (see MPEP 2145(IV)). As discussed below, the combination further teaches the transducer on a surface of the stress concentration structure (para. [0315] of Grace), allowing the capability of delivering energy more directly to tissue when desired via the studs as taught in Hawkins. Therefore, since Grace discloses the light-absorbing material on a surface of the balloon, one of ordinary skill would’ve understood the combination to be proper. Accordingly, the rejection is maintained.
Applicant’s arguments with respect to claims 21-23 have been fully considered, and new claims 21-23 are rejected as discussed below.
Claim Objections
Claims 8, 11 and 16 are objected to because of the following informalities:  
In claim 8, line 10, the phrase “the balloon ballooon in position” appears to include an extra “balloon” term.
In claim 11, line 5, the phrase “a patient’s vasculature” should read “the patient’s vasculature”.
In claim 16, line 10, the phrase “the balloon ballooon in position” appears to include an extra “balloon” term.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-7, 10, 14-15, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Grace (US 2016/0184023 A1) (previously of record) in view of Zhou (US 2008/0108867 A1) (previously of record) and McNamara (US 2002/0188204 A1).
	Regarding claim 1, Grace discloses (abstract; paras. [0224]-[0315]; figs. 1-2 and 12-12A) a photoacoustic catheter adapted for placement within a blood vessel having a vessel wall (catheter delivered to vascular obstruction within vessel of subject, para. [0229]; fig. 2), the photoacoustic catheter comprising: 
	an elongate shaft (shaft of catheter 1200 including inner lumen 110, para. [0314]; fig. 12) extending between a proximal region and a distal region (figs. 1 and 12 depict distal region, proximal region of catheter coupled to laser generator, para. [0224]), the elongate shaft comprising a light guide (optical fibers 115 arranged around inner lumen 110, para. [0314]; figs. 1 and 12-12A) that is in optical communication with a light source (laser light emitted from distal end of optical fibers, paras. [0314]-[0315]); 
	a balloon (balloon assembly 150, para. [0314]; fig. 12) coupled to the elongate shaft (fig. 12), the balloon selectively expanding from a collapsed configuration suitable for advancing the photoacoustic catheter through a patient's vasculature (balloon assembly 150 positioned adjacent to vascular obstruction prior to inflation, para. [0316]) to a first expanded configuration suitable for anchoring the balloon in position relative to a treatment site (balloon inflated adjacent to vascular obstruction to perform procedure, which one of ordinary skill would’ve understood to be suitable for anchoring by being positioned appropriately, para. [0316]); and 
	a photoacoustic transducer (light-absorbing material, which generates one or more pressure waves and therefore functions as a transducer, pg. 11 of instant spec., paras. [0091] and [0307]-[0313] of Grace) disposed on a surface of the balloon (light-absorbing material may be applied to inner surface of balloon, para. [0315]) and in optical communication with the light guide (reaction generated between light and absorbing material, para. [0314]), the photoacoustic transducer comprising a light-absorbing material (light-absorbing material, paras. [0313]-[0314]).
	However, Grace fails to disclose the transducer comprising a thermal expansion material; and wherein a distal portion of the light guide includes a diffraction grating pattern configured to direct light from the light guide to one or more light pattern locations when the balloon is in the first expanded configuration.
	Zhou teaches (paras. [0044]-[0045]; figs. 3-4 and 7), in the same field of endeavor, an ultrasonic imaging and ablation device employing laser light to ablate occlusions or tissue (para. [0051]) including a catheter (10, fig. 1) comprising a transducer (photoacoustic layer 34, which absorbs laser energy to generate a pressure wave and therefore functions as a transducer, paras. [0044]-[0045]), the transducer comprising a thermal expansion material (photoacoustic layer 34 may be an elastomer mixed with appropriate amount of carbon black powder that has a large thermal expansion coefficient, therefore constituting a thermal expansion material, paras. [0044]-[0045]), for the purpose of causing rapid thermal-elastic expansion of the layer to effectively generate an ultrasonic pressure wave that penetrates into surrounding fluid and/or tissue (paras. [0044]-[0045]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Grace’s light-absorbing material to include thermal expansion material, in order to provide rapid thermal-elastic expansion to the light-absorbing material and effectively generate a pressure wave that penetrates into surrounding fluid and/or tissue, as taught by Zhou (paras. [0044]-[0045]).
	Grace (as modified) still fails to teach wherein a distal portion of the light guide includes a diffraction grating pattern configured to direct light from the light guide to one or more light pattern locations when the balloon is in the first expanded configuration.
	McNamara teaches (paras. [0018]-[0023]; fig. 1), in the same field of endeavor, a balloon catheter (30, para. [0019]; fig. 1) comprising a balloon (100, para. [0018) and a light guide (optical fiber 50 and optical beam director 60, para. [0023]; fig. 2), wherein a distal portion of the light guide includes a diffraction grating pattern (beam director 60 includes diffraction grating, para. [0023]) configured to direct light from the light guide to one or more light pattern locations when the balloon is in a first expanded configuration (directs light to inner surface of balloon which is inflated and therefore expanded, paras. [0023] and [0026]), for the purpose of directing light from the optical fiber in a direction substantially perpendicular to the inner surface of the balloon (para. [0023]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Grace’s (as modified) distal portion of the optical fiber to include a beam director having a diffraction grating, in order to direct light from the optical fiber in specific directions, including a direction substantially perpendicular to the inner surface of the balloon, as taught by McNamara (para. [0023]).
	Regarding claim 2, Grace (as modified) teaches the catheter of claim 1. Grace (as modified) further teaches wherein the photoacoustic transducer is located on one of: (i) an outer surface of the balloon, and (ii) an inner surface of the balloon (combination further teaches light-absorbing material and thermal expansion material applied to inner surface of balloon of Grace, since Grace discloses light-absorbing material applied to various surfaces including inner surface of balloon, para. [0315] of Grace).
	Regarding claim 3, Grace (as modified) teaches the catheter of claim 1. Grace (as modified) further teaches wherein the photoacoustic transducer comprises a conformal coating on a surface of the balloon, the conformal coating extending continuously between a proximal location and a distal location on the surface of the balloon, the conformal coating extending continuously around a circumference of the balloon (combination further teaches light-absorbing material and thermal expansion material applied as coating to inner surface of balloon assembly 150, since Grace discloses light-absorbing material applied as coating, which one of ordinary skill would’ve understood to be applied as a conformal coating since the coating is a single coating from a proximal to distal location, encompasses inner surface of balloon, and would also include circumference of balloon, para. [0315] of Grace).
	Regarding claim 4, Grace (as modified) teaches the catheter of claim 1. Grace (as modified) further teaches wherein the photoacoustic transducer is configured as a plurality of at least one of: (i) circumferential bars, (ii) longitudinal bars, (iii) diagonal bars, and (iv) islands (combination further teaches light-absorbing material and thermal expansion material applied to multiple portions of inner surface of balloon assembly, such that islands of light-absorbing material would be formed, since Grace discloses light-absorbing material applied to multiple portions of balloon assembly, para. [0315] of Grace). 
	Regarding claim 6, Grace (as modified) teaches the catheter of claim 1. 
	However, with respect to the cited embodiment, Grace (as modified) fails to teach wherein a wall of the balloon comprises integrated fluid bubbles.
	However, in a separate embodiment, Grace teaches (paras. [0225], [0237] and [0243]-[0245]; fig. 2), in the same field of endeavor, a balloon assembly (140), wherein a wall of the balloon comprises integrated fluid bubbles (cavitation bubbles created within balloon assembly causing balloon assembly to expand and contract, which one of ordinary skill would’ve understood to be within a wall of the balloon, paras. [0235] and [0237]), for the purpose of expanding the diameter of the balloon assembly and creating a hydraulic force transferred to the vascular obstruction (paras. [0235] and [0237]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Grace’s (as modified) balloon assembly to comprise integrated fluid bubbles in the wall of the balloon, in order to expand the diameter of the balloon assembly and create a hydraulic force transferred to the vascular obstruction when desired, as taught in a separate embodiment of Grace (paras. [0235] and [0237]).
	Regarding claim 7, Grace (as modified) teaches the catheter of claim 1. Grace further discloses wherein the balloon is configured to change from the first expanded configuration to a second, further expanded configuration (balloon inflated until desired inflation pressure is obtained, which one of ordinary skill would’ve understood to encompass intermediate inflation states upon reaching desired inflation level, para. [0091]).
	Regarding claim 10, Grace (as modified) teaches the catheter of claim 1. Grace (as modified) further teaches wherein the thermal expansion material of the photoacoustic transducer includes a polymer (photoacoustic layer 34 includes PDMS, a known polymer, para. [0044] of Zhou) that is in thermal contact with the light absorbing material (combination further teaches transducer including light-absorbing material and thermal expansion material, which would therefore be in contact with each other, para. [0315] of Grace).
	Regarding claim 14, Grace (as modified) teaches the catheter of claim 1. Grace (as modified) further teaches wherein the thermal expansion material is selected from a group consisting of polydimethylsiloxane (PDMS) (para. [0044] of Zhou), polytetrafluoroethylene (PTFE), polyimide, polyisobutylene (PIB), PIB polyurethane, polyurethanes, styrene isoprene butadiene, ethylene propylene polyacrylic, ethylene acrylic, fluorosilicone, polybutadiene, polyisoprene, and thermoplastic elastomers.
	Regarding claim 15, Grace (as modified) teaches the catheter of claim 14. Grace (as modified) further teaches wherein the light-absorbing material is selected from a group consisting of nanoparticles, carbon nanotubes, candle soot, candle soot nanoparticles, carbon black, a nanotube array, multiwall carbon nanotubes, and light absorbing dye (light-absorbing materials can include dyes, paras. [0252]-[0253] of Grace).
	Regarding claim 17, Grace (as modified) teaches the catheter of claim 1. Grace further discloses wherein the light guide is an optical fiber (115, para. [0314]) and the light source is a laser (used with laser, para. [0316]).
	Regarding claim 21, Grace (as modified) teaches the catheter of claim 1. Grace (as modified) further teaches wherein the thermal expansion material includes a metallic film (combination further teaches light-absorbing material and thermal expansion material, which may be a thin layer of metal film in Zhou, para. [0044] of Zhou).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Grace in view of Zhou and Hawkins (US 2009/0312768 A1) (previously of record).
	Regarding claim 8, Grace discloses (abstract; paras. [0224]-[0315]; figs. 1-2 and 12-12A) a photoacoustic catheter adapted for placement within a blood vessel having a vessel wall (catheter delivered to vascular obstruction within vessel of subject, para. [0229]; fig. 2), the photoacoustic catheter comprising: 
	an elongate shaft (shaft of catheter 1200 including inner lumen 110, para. [0314]; fig. 12) extending between a proximal region and a distal region (figs. 1 and 12 depict distal region, proximal region of catheter coupled to laser generator, para. [0224]), the elongate shaft comprising a light guide (optical fibers 115 arranged around inner lumen 110, para. [0314]; figs. 1 and 12-12A) that is in optical communication with a light source (laser light emitted from distal end of optical fibers, paras. [0314]-[0315]); 
	a balloon (balloon assembly 150, para. [0314]; fig. 12) coupled to the elongate shaft (fig. 12), the balloon selectively expanding from a collapsed configuration suitable for advancing the photoacoustic catheter through a patient's vasculature (balloon assembly 150 positioned adjacent to vascular obstruction prior to inflation, para. [0316]) to a first expanded configuration suitable for anchoring the balloon in position relative to a treatment site (balloon inflated adjacent to vascular obstruction to perform procedure, which one of ordinary skill would’ve understood to be suitable for anchoring by being positioned appropriately, para. [0316]); and 
	a photoacoustic transducer (light-absorbing material, which generates one or more pressure waves and therefore functions as a transducer, pg. 11 of instant spec., paras. [0091] and [0307]-[0313] of Grace) disposed on a surface of the balloon (light-absorbing material may be applied to inner surface of balloon, para. [0315]) and in optical communication with the light guide (reaction generated between light and absorbing material, para. [0314]), the photoacoustic transducer comprising a light-absorbing material (light-absorbing material, paras. [0313]-[0314]); 
	However, Grace fails to disclose the transducer comprising a thermal expansion material; wherein the balloon includes a stress concentration structure and wherein the photoacoustic transducer is located on a surface of the stress concentration structure.
	Zhou teaches (paras. [0044]-[0045]; figs. 3-4 and 7), in the same field of endeavor, an ultrasonic imaging and ablation device employing laser light to ablate occlusions or tissue (para. [0051]) including a catheter (10, fig. 1) comprising a transducer (photoacoustic layer 34, which absorbs laser energy to generate a pressure wave and therefore functions as a transducer, paras. [0044]-[0045]), the transducer comprising a thermal expansion material (photoacoustic layer 34 may be an elastomer mixed with appropriate amount of carbon black powder that has a large thermal expansion coefficient, therefore constituting a thermal expansion material, paras. [0044]-[0045]), for the purpose of causing rapid thermal-elastic expansion of the layer to effectively generate an ultrasonic pressure wave that penetrates into surrounding fluid and/or tissue (paras. [0044]-[0045]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Grace’s light-absorbing material to include thermal expansion material, in order to provide rapid thermal-elastic expansion to the light-absorbing material and effectively generate a pressure wave that penetrates into surrounding fluid and/or tissue, as taught by Zhou (paras. [0044]-[0045]).
	Grace (as modified) still fails to teach wherein the balloon includes a stress concentration structure and wherein the photoacoustic transducer is located on a surface of the stress concentration structure.
	Hawkins teaches (para. [0056]; fig. 7), in the same field of endeavor, a balloon catheter system that delivers energy to a calcified lesion (para. [0056]), wherein the balloon includes a stress concentration structure (studs 65 forming mechanical stress risers, fig. 7), for the purpose of mechanically conducting shock waves through the stress risers to deliver energy directly to the calcified lesion (para. [0056]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Grace’s (as modified) balloon assembly to include the studs, in order to mechanically conduct energy through the studs to deliver energy more directly to the calcified lesion, as taught by Hawkins (para. [0056]).
	Grace (as modified) further teaches wherein the photoacoustic transducer is located on a surface of the stress concentration structure (combination further teaches light-absorbing material and thermal expansion material applied to various portions of balloon assembly and therefore located on a surface of studs, para. [0315] of Grace).
	Regarding claim 9, Grace (as modified) teaches the catheter of claim 8. Grace (as modified) further teaches wherein the stress concentration structure comprises one of: (i) a larger diameter region compared to a remainder of an adjacent balloon wall portion (combination further teaches studs 65, which include larger diameter region, fig. 7 of Hawkins), (ii) a dome structure, and (iii) a rectangular structure.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Grace in view of Zhou and McNamara as applied to claim 1 above, and further in view of Fjield (US 2002/0065512 A1) (previously of record).
	Regarding claim 11, Grace (as modified) teaches the catheter of claim 1. 
	However, Grace (as modified) fails to teach wherein the balloon is an outer balloon, the photoacoustic catheter further comprising a second, inner balloon coupled to the elongate shaft within the outer balloon, the inner balloon being configured to expand from a collapsed configuration suitable for advancing the photoacoustic catheter through a patient's vasculature to a first expanded configuration, the inner balloon comprising the photoacoustic transducer disposed on a surface of the inner balloon; the outer balloon being configured to expand using an outer balloon inflation fluid, and the inner balloon being configured to expand using an inner balloon inflation fluid.
	Fjield teaches (paras. [0045]-[0046]; fig. 1), in the same field of endeavor, a thermal treatment device including a photoacoustic catheter (catheter assembly includes first catheter 16, second catheter 18 and guide catheter 19, para. [0045]; fig. 1) and a balloon assembly comprising an outer balloon (second balloon 50, para. [0049]), the photoacoustic catheter further comprising a second, inner balloon (first balloon 28, para. [0046]) coupled to an elongate shaft within the outer balloon (partially encloses balloon 28, para. [0049]), the inner balloon being configured to expand from a collapsed configuration suitable for advancing the photoacoustic catheter through a patient's vasculature to a first expanded configuration (balloon inflated and deflated, para. [0048]); the outer balloon being configured to expand using an outer balloon inflation fluid (second balloon 50 inflated with gas, para. [0052]), and the inner balloon being configured to expand using an inner balloon inflation fluid (first balloon 28 inflated with water, para. [0052]), for the purpose of providing the capability of filling the first and second balloons with different fluids having different acoustic impedances so as to form a reflective interface at the active region (para. [0023]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Grace’s (as modified) balloon assembly to include a second, outer balloon, in order to provide the capability of filling the first and second balloons with different fluids having different acoustic impedances so as to form a reflective interface at the active region, as taught by Fjield (para. [0023]).
	Grace (as modified) further teaches the inner balloon comprising the photoacoustic transducer disposed on a surface of the inner balloon (balloon assembly of Grace includes light-absorbing material on surface of balloon, which would function as inner balloon in combination, figs. 12-12A of Grace).
	Regarding claim 12, Grace (as modified) teaches the catheter of claim 11. 
	Grace further discloses the inner balloon inflation fluid is a gas (first balloon may be filled with liquid and gas, para. [0052]).
	However, with respect to the cited embodiment, Grace (as modified) fails to teach wherein the outer balloon inflation fluid is a liquid.
	However, in a separate embodiment, Fjield teaches (para. [0069]; fig. 8), in the same field of endeavor, a balloon assembly including a first and second balloon (fig. 8), where the second balloon is filled with a liquid (para. [0069]), for the purpose of providing reflective structures of different configurations and in different relationship to the emitting assembly, varying the focus or direction of acoustic energy during operation by changing fluids used to inflate the second balloon (para. [0069]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Grace’s (as modified) balloon assembly to include the second balloon including a liquid inflation fluid, in order to provide reflective structures of different configurations and in different relationship to the emitting assembly, varying the focus or direction of acoustic energy during operation by changing fluids used to inflate the second balloon, as taught in a separate embodiment of Fjield (para. [0069]).
	Regarding claim 13, Grace (as modified) teaches the device of claim 11. Grace (as modified) further teaches wherein the inner balloon includes a concave portion when the inner balloon is in the first expanded configuration (fig. 1 depicts first balloon 28 including concave portion, fig. 1 of Fjield), the photoacoustic transducer being located on an outer surface of the inner balloon (combination further teaches light-absorbing material on surface of first balloon 28, figs. 12-12A of Grace), and the concave portion being configured to focus at least one acoustic pressure wave from the photoacoustic transducer (focuses ultrasonic waves from transducer 20, para. [0059] of Fjield).
Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Grace in view of Zhou and Vrba (US 2011/0263921 A1)
	Regarding claim 16, Grace discloses (abstract; paras. [0224]-[0315]; figs. 1-2 and 12-12A) a photoacoustic catheter adapted for placement within a blood vessel having a vessel wall (catheter delivered to vascular obstruction within vessel of subject, para. [0229]; fig. 2), the photoacoustic catheter comprising: 
	an elongate shaft (shaft of catheter 1200 including inner lumen 110, para. [0314]; fig. 12) extending between a proximal region and a distal region (figs. 1 and 12 depict distal region, proximal region of catheter coupled to laser generator, para. [0224]), the elongate shaft comprising a light guide (optical fibers 115 arranged around inner lumen 110, para. [0314]; figs. 1 and 12-12A) that is in optical communication with a light source (laser light emitted from distal end of optical fibers, paras. [0314]-[0315]); 
	a balloon (balloon assembly 150, para. [0314]; fig. 12) coupled to the elongate shaft (fig. 12), the balloon selectively expanding from a collapsed configuration suitable for advancing the photoacoustic catheter through a patient's vasculature (balloon assembly 150 positioned adjacent to vascular obstruction prior to inflation, para. [0316]) to a first expanded configuration suitable for anchoring the balloon in position relative to a treatment site (balloon inflated adjacent to vascular obstruction to perform procedure, which one of ordinary skill would’ve understood to be suitable for anchoring by being positioned appropriately, para. [0316]); and 
	a photoacoustic transducer (light-absorbing material, which generates one or more pressure waves and therefore functions as a transducer, pg. 11 of instant spec., paras. [0091] and [0307]-[0313] of Grace) disposed on a surface of the balloon (light-absorbing material may be applied to inner surface of balloon, para. [0315]) and in optical communication with the light guide (reaction generated between light and absorbing material, para. [0314]), the photoacoustic transducer comprising a light-absorbing material (light-absorbing material, paras. [0313]-[0314]).
	However, Grace fails to disclose the transducer comprising a thermal expansion material; wherein the thermal expansion material and the light-absorbing material are positioned adjacent to one another in layers.
	Zhou teaches (paras. [0044]-[0045]; figs. 3-4 and 7), in the same field of endeavor, an ultrasonic imaging and ablation device employing laser light to ablate occlusions or tissue (para. [0051]) including a catheter (10, fig. 1) comprising a transducer (photoacoustic layer 34, which absorbs laser energy to generate a pressure wave and therefore functions as a transducer, paras. [0044]-[0045]), the transducer comprising a thermal expansion material (photoacoustic layer 34 may be an elastomer mixed with appropriate amount of carbon black powder that has a large thermal expansion coefficient, therefore constituting a thermal expansion material, paras. [0044]-[0045]), for the purpose of causing rapid thermal-elastic expansion of the layer to effectively generate an ultrasonic pressure wave that penetrates into surrounding fluid and/or tissue (paras. [0044]-[0045]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Grace’s light-absorbing material to include thermal expansion material, in order to provide rapid thermal-elastic expansion to the light-absorbing material and effectively generate a pressure wave that penetrates into surrounding fluid and/or tissue, as taught by Zhou (paras. [0044]-[0045]).
	Grace (as modified) still fails to teach wherein the thermal expansion material and the light-absorbing material are positioned adjacent to one another in layers.
	Vrba teaches (paras. [0120]-[0121]; figs. 16A-E and 19A), in the same field of endeavor, a treatment catheter including a balloon assembly (treatment element 50 including balloon, para. [0120]), the balloon assembly incorporating an inner and outer layer of material (includes inner layer 73 and outer layer 71 with different levels of thermal conductivity positioned adjacent to one another, para. [0121]; fig. 19A), for the purpose of exposing specific portions of the inner layer, presenting a low thermal resistance pathway to or through the outer surface of the treatment element (para. [0121]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Grace’s (as modified) balloon assembly to include the thermal expansion material and light-absorbing material positioned in layers and adjacent to one another, in order to expose specific portions of the thermal expansion material, presenting a low thermal resistance pathway to or through the outer surface of the balloon assembly, as taught in Vrba (para. [0121]).
Claim(s) 22 is rejected under 35 U.S.C. 103 as being unpatentable over Grace in view of Zhou and McNamara as applied to claim 1 above, and further in view of Jackson (US 5891135).
	Regarding claim 22, Grace (as modified) teaches the catheter of claim 1. 
	However, Grace (as modified) fails to teach wherein the thermal expansion material includes at least one of silver, copper, gold, aluminum, beryllium, tungsten, and magnesium.
	Jackson teaches (col. 6 lines 58-67 and col. 17 line 65-col. 18 line 6; fig. 2), in the same field of endeavor, an electrode catheter including an expandable body (22, figs. 1-2), and further teaches the expandable body including a thermal expansion material (shell 24 includes material having high thermal conductivity, col. 17 line 65-col. 18 line 6) including gold (col. 17 line 65-col. 18 line 6).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to form the thermal expansion material of gold, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim(s) 23 is rejected under 35 U.S.C. 103 as being unpatentable over Grace in view of Zhou and McNamara as applied to claim 1 above, and further in view of Vrba.
	Regarding claim 23, Grace (as modified) teaches the catheter of claim 1. 
	However, Grace (as modified) fails to teach wherein the thermal expansion material and the light-absorbing material are positioned adjacent to one another in layers to form a composite film around the balloon.
	Vrba teaches (paras. [0120]-[0121]; figs. 16A-E and 19A), in the same field of endeavor, a treatment catheter including a balloon assembly (treatment element 50 including balloon, para. [0120]), the balloon assembly incorporating an inner and outer layer of material (includes inner layer 73 and outer layer 71 with different levels of thermal conductivity positioned adjacent to one another, para. [0121]; fig. 19A), for the purpose of exposing specific portions of the inner layer, presenting a low thermal resistance pathway to or through the outer surface of the treatment element (para. [0121]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Grace’s (as modified) balloon assembly to include the thermal expansion material and light-absorbing material positioned in layers and adjacent to one another, in order to expose specific portions of the thermal expansion material, presenting a low thermal resistance pathway to or through the outer surface of the balloon assembly, as taught in Vrba (para. [0121]).
	Grace (as modified) further teaches forming a composite film around the balloon (combination further teaches thermal expansion material and light-absorbing material positioned in layers and forming a composite film, since Grace discloses light-absorbing material applied as a coating and thermal expansion material may include film, therefore forming a composite film around the balloon, para. [0315] of Grace, para. [0044] of Zhou).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2006/0033241 A1 to Schewe, disclosing a balloon catheter having layers including a light-absorbing coating.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795